Citation Nr: 1215927	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-06 995 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Schechner, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to August 1970 and from May 1973 to May 1978.  These matters are before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The claims file is now in the jurisdiction of the Los Angeles, California RO.

The Veteran had submitted claims of service connection for PTSD and for bipolar disorder.  In an interim precedent decision (Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the U.S. Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  In recognition of Clemons, the two claims have been merged as one seeking service connection for a variously diagnosed psychiatric disability. 


FINDING OF FACT

The Veteran served in combat, and has a recognized Axis I diagnosis of PTSD linked to his combat service.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Establishment of service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

The Veteran's DD 214 indicates that he was awarded a Combat Action Ribbon, in addition to a Vietnamese Cross of Gallantry Unit Award.  It is therefore well-established that he engaged in combat with the enemy, and is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  

On September 2004 VA treatment, the Veteran reported feeling very depressed and wondered whether or not he suffered from PTSD.  He had lost his job the previous year and become homeless, and he had been very depressed, sometimes to the point of finding it impossible to get out of bed.  He reported having memory problems and no family involvement in his care or in his life.  The Axis I diagnosis was depression.  Initially, Venlafaxine was prescribed for treatment; then, he was switched to Prozac.  

On March 2005 VA psychological assessment, the Axis I diagnoses included depression and rule-out PTSD pending further psychological evaluation.

On June 2005 VA treatment, the diagnosis was PTSD.  On later June 2005 VA treatment, the Veteran reported a history of symptoms of anxiety, depression, and social isolation since 1969; the diagnosis was rule-out PTSD. 

The evidence indicates that the Veteran attended a VA PTSD support group from September 2006 through at least April 2009.  

On October 2006 VA PTSD treatment, the assessments included PTSD and bipolar II disorder.  

On July 2008 VA treatment, the attending psychiatrist noted that the presence of bipolar disorder should in no way cast doubt on the presence of the Veteran's PTSD.  The psychiatrist noted that both diagnoses can, and frequently do, coexist in veteran populations.  The psychiatrist noted that, in the West Los Angeles clinic, the estimated rate of bipolar disorder with PTSD was 25 percent.  On March 2009 treatment, the attending psychiatrist added that these comorbidities form a complex entity with considerable overlap and reciprocal augmentation of symptoms, and there is also considerable overlap in psychopharmacologic agents indicated for each disorder.  The assessment on both occasions was PTSD/bipolar II.  The Board finds no reason to question the diagnosis of PTSD by a VA provider.

The Veteran served in combat; received VA treatment , and has recognized diagnoses of PTSD with bipolar disorder linked to his combat service.  Although he failed to report for a VA examination scheduled in 2009 (perhaps due to homelessness), such examination was not necessary given the state of the evidence and the relaxed evidentiary standards (of § 1154(b)) under which his claim is to be adjudicated.  All requirements for establishing service connection for PTSD are met.  Service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


